DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 7, 9 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding claim 1, Applicant's arguments filed 6/24/21 have been fully considered but they are not persuasive. 
Regarding claim 1, applicant argues: “Applicant respectfully submits that there is nothing in Chamuczynski to teach or suggest replacing the linear magnetic field guide 2004b with one that ‘is bent in at least two directions such that the second end is positioned away from the first end in x, y, z directions.’ ”
Examiner respectfully disagrees because Chamuczynski explicitly states in para [0079] that “The magnetic field guide 2004a and 2004b (collectively 2004) may be any type or shape of ferromagnetic material to guide the magnetic field to the sensor”.  Therefore, a field guide having a shape which is capable of guiding the flux from magnet to sensor can be used.  The field guide 2004a is a 3-dimensional object and it is unclear as to why one of ordinary skill in the art would not be able to carve out any shape (as suggested by Chamuczynski) from the field guide 2004a. 

: “In particular, if magnetic field guide 2004b were replaced with one bent in at least two direction such that the second end is positioned away from the first end in x, y, z, direction, the change in magnetic field transferred by the modified magnetic field guide 2004b would be directed away from sensor1910d. This would go against the purpose of magnetic field guide 2004b”.
Examiner respectfully disagrees. A field guide that is bent in at least two directions with a second end positioned away from the first end in the x, y, z direction would have to be positioned at a large distance (such as the distance between the magnet 2008 and sensor 1910b) from the sensor and the bents would have to be at a large distance for the sensor to not detect a magnetic flux.  It appears from Chamuczynski that the field guide 2004a is not directly attached to the sensor 1910 and is itself at a distance, and the sensor 1910b is still able to detect the magnetic field.  Therefore bents in two directions being of a smaller size would still direct a flux to the magnetic sensor 1910b.  

c.	Regarding claim 1, applicant further argues: “Indeed, Chamuczynski teaches away from providing a magnetic field guide 2004b with any other shape besides the linear shape shown in Figure 22. In particular, in examples where sensor 1910d is not located directly beneath magnet 206u, no magnetic field guide 2004b is used. For example, Figure 19 of Chamuczynski, reproduced below, illustrates an example where the sensor is not located directly beneath magnet. As shown, the magnet 206r is within cavity 1916 of button 1904a…Thus, where a magnetic field guide 2004b of a different shape (e.g. a non-linear magnetic field guide) may be used, Chamuczynski teaches away from using one. As such, Applicant respectfully submits that the Office Action fails to provide a prima facie case of obviousness”.
Examiner respectfully disagrees. Fig. 19 refers to switch embodiment 1900 and fig. 20 refers to switch embodiment 2000.  As stated by Chamuczynski para [0063], “Referring to FIG. 20, an embodiment of a weatherproof switch 2000 including a sensor 1910b and a button 1904b is shown.  The button 1904b includes a body 202s, which does not have an elongated stem as found in weatherproof switch 1900”.  Fig. 19 and 20 are two different embodiments as fig. 20 does not have the elongated stem.  It appears that applicant is conflating the use of any shape of field guide (as described regarding the embodiment of Fig. 20 in which a field guide is used, para [0079]) with a different embodiment in which a field guide is not used to state that Chamuczynski teaches away from using any shape.  However, in Fig. 19, a field guide is not used not because the magnet 206r can be at a close enough distance to the sensor 1910a in order to detect the field because of its elongated stem. This is not the same as teaching away from using a different shape because no shape, not even a linear shape is even used in the embodiment of fig. 20. In fig. 20, at distances in which the magnet and sensor are farther away, a field guide is used to direct the field to the sensor. These are different embodiments and Chamuczynski states that in embodiments in which a field guide is used (i.e. fig. 20 and 22), any shape can be used. Nowhere in Chamuczynski does it state that only a linear field guide or no field guide is used and applicant has conflated these together. Furthermore, Fig. 19 only further proves that the sensor 1910a can still detect a magnetic field which is not directly adjacent to it as stated above (argument b; i.e. that a magnetic field does not necessarily have to be near the sensor 1910). 
Claim Objections
Claim 7 objected to because of the following informalities:  
Re claim 7, it appears that the limitation “second end surface first portion” in line 9 should be changed to “second end surface of the first portion”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natti, WO 2015/114214


    PNG
    media_image1.png
    337
    561
    media_image1.png
    Greyscale

Fig. 1, Natti

    PNG
    media_image2.png
    267
    414
    media_image2.png
    Greyscale

Fig. 2, Natti

    PNG
    media_image3.png
    272
    438
    media_image3.png
    Greyscale

Fig. 3, Natti

Regarding claim 7, Natti discloses a device (Figs. 1-3 of Natti reproduced above), comprising:
a magnet (Fig. 1-3; magnet 106);
a Hall Effect sensor (Fig. 1-3; sensor 113, see claim 12 disclosing sensor 113 can be hall device); and
an extension member (Fig. 1-3; combination of pole piece 107 and plate 104) having a first portion (Fig. 1-3; pole piece 107) and a second portion (Fig. 1-3; plate 104) separated by a distance (Fig. 1-3; as shown in fig. 1; plate 104 and piece 107 are separated by a distance), the first portion having a first end surface mechanically coupled to the magnet (as shown above, the surface of piece 107 which is attached to magnet 106) and a second end surface (See reproduced figures above; 2nd end portion being an outer surface of the pole piece 107), the first end surface of the first portion is closest to the magnet than any other surface of the first potion (Fig. 1-3; the end surface of pole piece 107 which is directly on the magnet 106 is closer than other surfaces of the pole piece 107), the second portion (Figs. 1-3; plate 104) having a first end surface mechanically coupled to the Hall Effect sensor (Fig. 1; sensor 113 is coupled to a surface of the plate 104) and a second end surface (Fig. 1-3; surface of hole 109) adapted to be coupled to the second end surface [of the] first portion (Fig. 1-3; slide 101 goes through the hole, see fig. 3, therefore the second end surfaces of the 1st and 2nd portions are coupled); 
Wherein the distance is shortest between the second end surface of the first portion and the second end surface of the second portion (Fig. 3; when slide is in the position as shown in fig. 3, i.e. in the hole portion, the distance between the outer surface of 107 and hole surface of 104 is shortest), and
wherein the first portion and the second portion are configured such that at the distance between the second end surface of the first portion and the second end surface of the second portion can be changed by moving the first portion or the second portion linearly along an x, y, or z plane (Fig. 1-3; pole piece 107 movement changes the distance between the outer surface of the pole piece and the hole 109 surface of the plate 104), the extension member being formed from a material capable of transferring a magnetic field of the magnet (Fig. 2-3 shows magnetic field lines through plate and pole piece; Page 15, lines 5-10; magnetic flux is conducted by pole pieces 107,108 and the plates 103, 104).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chamuczynski et al., US 20100007402 
Regarding claim 1, Chamuczynski discloses an extension member for transferring a magnetic field (Fig. 22; field guide 2004b), the extension member comprising:
a first end having a first perimeter defined by an outer surface of an elongated body at the first end (Fig. 22; top end of field guide 2004b comprises a surface having perimeter), the first perimeter defining a the-first end surface adapted to be coupled to a magnet having a magnet end surface (Fig. 22; magnet 206u connected to the field guide 2004b), wherein the first end surface of the extension member is substantially parallel to the magnet end surface (as shown in Fig. 22) such that an axis extends orthogonally from the first end surface through the magnet end surface (Fig. 22; top end is parallel to the bottom end of magnet 206u and an axis would extend orthogonally from the magnet bottom surface to the top surface of 2004b);
a second end having a second perimeter defined by the outer surface of the elongated body at the second end (fig. 22; bottom of 2004b having a perimeter), the second end adapted to be coupled to a Hall Effect sensor (Fig. 22; bottom of 2004b connected to hall 1910d); and
the elongated body extending between the first end and the second end (as shown in fig. 22), and wherein the elongated body is formed from a material capable of transferring a magnetic field of the magnet from the first end to the second end (Para [0079] “magnetic field guide 2004a and 2004b (collectively 2004) may be any type or shape of ferromagnetic material to guide the magnetic field to the sensor”).
Chamuczynski teaches that the elongated body may be any number of shapes (Para [0079]; “magnetic field guide 2004a and 2004b (collectively 2004) may be any type or shape of ferromagnetic material to guide the magnetic field to the sensor”) but is silent wherein the elongated body is bent in at least two directions such that the second end is positioned away from the first end in x, y, and z directions. However, It would have been obvious to one having ordinary skill in the art before the filing date of the invention to provide a desired shape of an extension member, since it has been held that a change in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed element was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, page 6, Para [0036] applicant has not disclosed any criticality for the claimed limitations and discloses that the extension member may be any number of shapes.  Furthermore, one would be motivated to provide a desired shape of a magnetic field extension member for the purpose of extending the magnetic field provided by the magnet to a location that is not easily accessible or directly in a straight line with a sensing device. 
Regarding claim 11, Chamuczynski is silent wherein the extension member is configured such that a distance between the extension member and the sensor can be changed.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to change a distance, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. One would be motivated to rearrange the field guide with the magnet so that a distance between sensor and field guide can be changed in the event that there is not enough space to accommodate the field guide in the device housing of the sensor.   

Claim 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natti, WO 2015/114214 in view of Lee et al., US 20100298032
Regarding claim 9, Natti does not explicitly disclose wherein the sensor is able to detect the magnetic field of the magnet when the distance between the first portion and the second portion of the extension member is within a first predetermined threshold distance. Lee teaches wherein a sensor is able to detect the magnetic field of the magnet when the distance between the first portion and the second portion of the extension member is within a first predetermined threshold distance (Fig. 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the threshold of Lee into the device of Natti as modified for the benefit of determining a location based on a threshold in order to conserve energy of the sensor when magnetic component is not near. 
Regarding claim 10, Natti does not explicitly disclose wherein the sensor is not able to detect the magnetic field of the magnet when the distance between the magnet and the extension member is greater than a second predetermined threshold distance. Lee teaches wherein a sensor is not able to detect the magnetic field of the magnet when the distance between the magnet and the extension member is greater than a second predetermined threshold distance (Fig. 13). It would have been obvious to one of ordinary skill in the art before the filing date of the invention to incorporate the threshold of Lee into the device of Natti as modified of determining a location based on a threshold in order to conserve energy of the sensor when magnetic component is not near.
Allowable Subject Matter
Claims 2-6, 8, 12-20 are allowed.
Regarding independent claim 13, the claim was previously allowed and office action dated 4/3/20 discloses the reasons for allowance. 
Claims 2-6, 8, 12, 14-20 are dependent on claim 13 and are also allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/F.P/            Examiner, Art Unit 2868                                                                                                                                                                                            

/LEE E RODAK/            Primary Examiner, Art Unit 2868